BARRETT, Commissioner
(dissenting).
In this case, unlike Meiners v. Meiners, there are no extrinsic circumstances. In this case only the will itself was before the court and the language of clause five is so plain and unambiguous that there is nothing to interpret, — “Upon the death of my son, Clarence, this trust shall cease, and one-half (Yz) of the trust estate then remaining shall go to the Lutheran Altenheim of the City of St. Louis, Missouri, and the Luther*365an Orphans Home * * Thus in words and meaning as plain as the English language is capable of expressing the testatrix, in this clause, disposed of “one-half (½) of the trust estate then remaining.” In the Meiners case one word in the clause in question, ‘‘the,’1 created the difficulty. Furthermore the clause under consideration there referred to “one-third of all my estate.” There is no such ambiguity or reference in clause five of this will.
Likewise in Smoot v. Harbur, as was pointed out in Lang v. Estorge, Mo.Sup., 242 S.W.2d 50, there was an ambiguity in the will and its meaning was made clear by extrinsic evidence and other provisions of the will. It is true that in clause four the testatrix disposes of all her property — “All the rest, residue and remainder of my estate, both real, personal and mixed, of every kind and description and wheresoever situate * * there she was creating a trust, a trust for the benefit of her son. His circumstances are not known and the reason for the trust is clothed in mystery. It is assumed from the fact that he only is mentioned or provided for that he was an only child, and he was certainly the natural object of her bounty. In clause five the trust terminated upon his death but only “one-half” of the trust estate is disposed of. As we have said, there was no ambiguity and therefore the presumption against partial intestacy and the auxiliary rules of construction are not appropriately applicable. 2 Page, Wills, Sec. 927, p. 848; 57 Am.Jur., Secs. 1158-1159. Clause four has no relation to clause five and resort to the other clauses in the will do not explain clause five or indicate an intention on the part of the testatrix to dispose of all her property to the specifically named organizations. Whatever the testatrix may have intended, it can only be said that there is no ambiguity in the language employed, it is not subject to interpretation and in unmistakable language disposes of “one-half (½) of the trust estate then remaining” and as plainly written and expressed should be construed. Lang v. Estorge, supra. For these reasons I respectfully dissent.